DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 44-47. 
Please replace “weigh” with “weight” in line 7 on page 3 of claim 1. 


Allowable Subject Matter
Claims 18-21, 23-25, 27, 29, and 31-43 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Chiquet et al. (US 2011/0278311) in combination with Yen (US 6,589,615), does not disclose a thermoplastic multilayer film to be used for food packaging, wherein the multilayer film comprises at least three polymeric layers and/or layer composites: 2/24 hours, as determine according to ASTM F1249-06.
The closest prior art, Chiquet et al. (US 2011/0278311), discloses a polymer film comprising a gas barrier coating, a polymer carrier layer, and a heat sealable polyolefin layer. The polymer film forms a part of a packaging laminate and a packaging container can be produced from such a packaging laminate. Chiquet et al. fails to disclose a polymer film with a food contacting layer nor a layer with a multitude of voids capable of reversibly retaining and/or absorbing at least one food additive. Yen was used as a secondary reference to cure these deficiencies. 
Yen discloses a porous food casing. The materials utilized in Yen are porosity modifiers, not foaming agents as taught by applicant’s claimed invention. Yen does not include an inner layer comprising at least three single inner layers. The combination of Chiquet et al. and Yen does not disclose the claim invention, thus the examiner has found the claimed invention allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782